Citation Nr: 1100154	
Decision Date: 01/03/11    Archive Date: 01/11/11

DOCKET NO.  04-42 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for asthma.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel







INTRODUCTION

The Veteran served on active duty from January 1975 to May 1980. 

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which denied the above claim.  When this case was 
initially before the Board in January 2008, it was remanded for 
further development.  

The issues of entitlement to service connection for 
bilateral hearing loss, and entitlement to an increased 
rating for residuals of a fracture of the right navicular, 
currently evaluated as 10 percent disabling, have been 
raised by the record, but have not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  See statements 
dated in January 2008 and June 2010.  Therefore, the Board 
does not have jurisdiction over them, and they are 
referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Unfortunately, another remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is necessary 
to ensure that there is a complete record upon which to decide 
the Veteran's claim so that he is afforded every possible 
consideration.  For the reasons set forth below, the Board finds 
that additional development is required in this case.  
Specifically, on remand, further attempts should be made to 
obtain a complete copy of the Veteran's private and VA treatment 
records, and the Veteran should be afforded a VA examination 
assessing the etiology of his currently diagnosed asthma.

A review of the record reveals that some of the Veteran's VA 
treatment records have not yet been associated with the claims 
file.  Specifically, in June 2010, the Veteran reported that he 
had received VA treatment for his asthma at the VA Medical Center 
(VAMC) in Oakland Park, Florida, from 1989 to 2008; the Miami, 
Florida VAMC, from 1992 to present; and the Fort Lauderdale, 
Florida VAMC, in 1993, 1998, and 2004.  Significantly, however, 
to date, the only records obtained from the VA Medical Center in 
Oakland Park, Florida, are an x-ray report dated in September 
2000, and treatment records dated from February 2003 to January 
2005; and the only records from the VA Medical Center in Miami, 
Florida, that have been associated with the claims file are dated 
from September 2000 to December 2002.  Further, to date, no 
records have been obtained from the VA Medical Center in Fort 
Lauderdale, Florida.  Accordingly, on remand, efforts should be 
made to obtain a complete copy of the Veteran's VA treatment 
records.  See 38 U.S.C.A. § 5103A(b)(1); 38 C.F.R. § 3.159(c)(2). 

Additionally, a review of the record reveals that some of the 
Veteran's relevant private treatment records have not yet been 
associated with the claims file.  Specifically, in April 2008, 
the Veteran reported that he had been hospitalized on several 
occasions at the Florida Medical Center in Lauderdale Lakes, 
Florida, and in June 2010, the Veteran reported that he had 
received treatment from Dr. Hahn Alder in Plantation, Florida, 
from 2001 to 2005.  In this regard, the Board notes that, records 
from an April 1993 hospitalization at the Florida Medical Center 
are of record.  Moreover, the Board acknowledges that, in May 
2010, the RO contacted the Veteran and requested that he submit 
an Authorization and Consent to Release Information Form 
regarding his records from the Florida Medical Center, but that 
to date, the Veteran has not responded to this request.  However, 
as this claim is being remanded for the above-noted reasons, the 
Veteran will be afforded another opportunity to provide the 
requisite information regarding his post-service private 
treatment, and VA will make further efforts to obtain a complete 
copy of all of the Veteran's outstanding private treatment 
records.  See 38 U.S.C.A. § 5103A(b)(1); 38 C.F.R. § 3.159(c)(1).  
However, the Board highlights that the duty to assist is not a 
one-way street; if a Veteran wishes help, he cannot passively 
wait for it in those circumstances where he may or should have 
information that is essential in obtaining the putative evidence.  
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).    

Finally, the Board finds that a medical opinion regarding the 
etiology of the Veteran's asthma is necessary to make a 
determination in this case.  In making this determination, the 
Board notes that, in August 2010, the RO made a formal finding 
that some of the Veteran's service treatment records were 
unavailable.  Specifically, the RO determined that records from 
the Family Practice Hospital in England, Louisiana; the 5th 
Medical Group at the Air Force Base in Minot, North Dakota; and 
the 5th General Hospital at the Air Force Base in Bad Canstatt, 
Germany, were unavailable.  In this regard, the Board points out 
that, in cases where the Veteran's service treatment records are 
unavailable through no fault of his own, there is a "heightened 
duty" to assist him in the development of the case.  See O'Hare 
v. Derwinski, 1 Vet. App. 365 (1991); Cuevas v. Principi, 3 Vet. 
App. 542 (1992).  This heightened duty includes providing a 
medical examination if review of the evidence of record 
determines that such examination is necessary to decide the 
claim.  38 C.F.R. § 3.159(c)(4) (2010).  Under the duty to 
assist, VA is obliged to provide a medical examination and/or get 
a medical opinion when the record contains competent evidence 
that the claimant has a current disability; the record indicates 
that the disability, or signs and symptoms of disability, may be 
associated with active service; and the record does not contain 
sufficient information to make a decision on the claim.  38 
U.S.C.A. § 5103A (d) (West 2002); McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  

A review of the Veteran's available service treatment records, 
which only includes records dated from January 1978 to February 
1980, shows that, on a February 1980 report of medical history, 
the Veteran reported having a history of asthma, noting that he 
had asthma as a child until age 9 to 10.  However, at his 
February 1980 separation examination, no lung or chest disability 
was noted, and the remainder of the Veteran's service treatment 
records are devoid of any indication of treatment for, or a 
diagnosis of, asthma.  Significantly, the Board preliminarily 
notes that, because no entrance examination is of record showing 
that the Veteran had asthma at the time of his entrance into 
service, he is entitled to the presumption of soundness with 
respect to this disability. 38 U.S.C.A. § 1111 (West 2002); 38 
C.F.R. § 3.304(b) (2010).  Moreover, the Board notes that, 
although the Veteran's service treatment records are devoid of 
evidence of treatment for asthma, the Veteran has provided 
competent reports regarding in-service treatment for this 
condition.  See Washington v. Nicholson, 19 Vet. App. 362 (2005); 
see also Layno v. Brown, 6 Vet. App. 465 (1994).  Further, in 
September 2004, the Veteran submitted lay statements from three 
people who stated that they knew the Veteran when he served in 
the military, that he had asthma at that time, and that he was 
treated for asthma during service.  

Additionally, the Veteran's post-service private and VA treatment 
records indicate that he has been undergoing treatment for asthma 
since approximately April 1993, when he sought emergency room 
treatment at the Florida Medical Center for wheezing and dyspnea 
and was admitted for acute severe asthma.  At that time, the 
Veteran reported having had asthma for many years, but stated 
that he had not had an attack for a few years.  Thereafter, from 
March 1995 to August 1995, the Veteran received treatment at the 
North Broward Hospital for deep wheezing, which was assessed as 
asthma.  Additionally, in March 1998 and August 1998, the Veteran 
was treated by Dr. R. Steinman for wheezing, a worsening cough, 
and worsening asthma.  Further, during treatment at Imperial 
Point Medical Center in June 2000, the Veteran reported having a 
medical history that was significant for asthma.  Finally, the 
Veteran's available VA treatment records indicate he began 
seeking VA treatment for asthma in September 2000, when he 
reported having a 25 year history of asthma (i.e., since 1975).  
These records also show that he has since continued to receive 
fairly consistent VA treatment for this condition.  

Moreover, in his statements and during treatment in September 
2000, the Veteran provided competent reports of a continuity of 
symptomatology since service.  See Barr v. Nicholson, 21 Vet. 
App. 303, 307-08 (2007); see also Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. 
Cir. Sept. 14, 2009).  

As such, because there is competent evidence of record indicating 
that the Veteran was treated for asthma during service; current 
evidence of asthma; and competent reports of a continuity of 
symptomatology since service, a medical opinion regarding the 
etiology of the Veteran's asthma is necessary to make a 
determination in this case.  See 38 U.S.C.A. § 5103A (d) (West 
2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that 
he identify the names, addresses, and 
approximate dates of treatment with 
respect to all private health care 
providers who have treated his asthma, to 
specifically include treatment records 
from Dr. Hahn Alder from 2001 to 2005, and 
the Florida Medical Center in Lauderdale 
Lakes, Florida.  Following the receipt of 
any necessary authorizations from the 
Veteran, attempt to obtain any medical 
records identified by the Veteran.  If 
these records are not available, request 
that the doctors provide a negative reply.  

2.  Make arrangements to obtain a complete 
copy of the Veteran's treatment records 
regarding his asthma from the VA Medical 
Centers in 1) Oakland Park, Florida, from 
1989 to February 2003 and from January 
2005 to 2008; 2) Miami, Florida, from 1992 
to September 2000 and from December 2002 
to present; 3) Fort Lauderdale, Florida, 
in 1993, 1998, and 2004; and 4) Broward 
County, Florida from 2008 to present.  If 
any records cannot be obtained after 
reasonable efforts have been made, issue a 
formal determination that such records do 
not exist or that further efforts to 
obtain such records would be futile, which 
should be documented in the claims file.

3.  After the foregoing development has 
been completed, schedule the Veteran for a 
VA respiratory examination.  The claims 
file and a copy of this remand must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination.  All necessary tests should 
be conducted.

The examiner should provide an opinion as 
to whether it is at least as likely as not 
(50 percent or greater probability) that 
the Veteran's currently diagnosed asthma 
had its onset during active service or is 
related to any in-service disease, event, 
or injury.  In doing so, the examiner 
should acknowledge the lay evidence of 
record regarding in-service treatment for 
asthma, as well as the Veteran's reports 
of a continuity of symptomatology since 
service.    

The examiner must provide a comprehensive 
report including complete rationales for 
all opinions and conclusions reached, 
citing the objective medical findings 
leading to the conclusions.

4.  After completion of the above, review 
the examination report.  If the requested 
examination does not include adequate 
responses to the specific opinions 
requested, the report must be returned to 
the examiners for corrective action.

5.  Finally, readjudicate the Veteran's 
claim on appeal.  If the claim remains 
denied, provide the Veteran and his 
representative with a supplemental 
statement of the case and allow an 
appropriate time for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



